DETAILED ACTION

NOTE
As discussed in the 12/15/2022 Interview, this Non-Final Office Action replaces the 11/29/2022 Non-Final Office Action, correcting the mistaken reference, and resetting the time period for response herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 9/14/2022 is acknowledged.
Claims 2-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 9707901).
Lee discloses an accessory mounting device, comprising: a main body portion (16, 17, 24, 36) configured to connect around a bar or similar in use; a pair of mounting grips (26, 28) configured to movably connect to the main body from a first position substantially against the body, and a second position away from the main body (col. 3, ll. 48 – col. 4, ll. 20), the grips in the second position configured to grip and hold a secondary accessory in position on the mounting device (see Fig. 5).
Lee further discloses the main body comprises a connecting portion (16) and a rotating portion (24, 36), the mounting grips mounted on the rotating portion, the connecting portion and a rotating portion rotatable relative to one another in a flat plane in parallel with the connection axis of the main body (see Fig. 2); the rotating portion and connecting portion are mutually configured so that the rotating portion can be held relative to the connecting portion at a first position where the bodies of the mounting grips are generally aligned in parallel with the connection axis of the main body, and a second position where the bodies of the mounting grips are generally aligned perpendicular to the connection axis of the main body (functional recitation; able to be held in position via screw thread clamp 31/46); and a central pin (17) that connects the rotating potion and the connecting portion and which acts as a central axis of rotation.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9707901) as applied to claim 16 above, and further in view of Wong (US 2015/0366336).
Lee discloses all limitations of the claim(s) as detailed above except does not expressly disclose the friction protrusions and apertures as claimed.
However, Wong teaches providing a rotating mount assembly wherein a plurality of friction protrusions extend from the underside of the rotating potion (teeth 172), and a plurality of complementary friction apertures are formed on the upper side of the connecting portion into which the friction protrusions fit in use (spaces between teeth 174), the friction protrusions and apertures located at intervals around the rotating and connecting portions so that the rotating portion can rotate between at least two set positions relative to the connecting portion (see Fig. 4, functional recitation).  
Because Lee and Wong both teach rotating fixtures for device mounts, it would have been obvious to one of ordinary skill in the art to substitute the interlocking protrusion/aperture rotation mount taught by Wong for the simple ball mount taught by Lee to achieve the predictable result of locking the rotating mount in the desired position.
Lee as modified above further results in a device wherein the friction protrusions and apertures are located at substantially 90-degree intervals around the 360-degrees of a full circle (see Wong Fig. 4); and each set of protrusions and apertures is aligned perpendicular to each of the edges of the rectangular underside of the rotating portion and the connecting portion (when viewed in combination).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 15, 2022